

116 HR 4853 IH: National Family Caregiver Support Program Cap Elimination Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4853IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mrs. Trahan (for herself and Mr. Comer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to eliminate the percentage cap on funding available to
			 carry out the program to provide support services to older caregivers.
	
 1.Short titleThis Act may be cited as the National Family Caregiver Support Program Cap Elimination Act of 2019. 2.National family caregiver support program cap (a)Federal shareSection 373(g)(2) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(g)(2)) is amended by striking subparagraph (C).
			(b)Monitoring the impact of the elimination of the cap on funds for older relative caregivers
 (1)ReportNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the Assistant Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the impact of the amendment made by subsection (a) to eliminate the limitation on funds that States may allocate to provide support services to older relative caregivers in the National Family Caregiver Support Program established under part E of title III of the Older Americans Act of 1965 (42 U.S.C. 3030s–2). Each such report shall also be made available to the public.
 (2)ContentsFor purposes of reports required by paragraph (1), each State that receives an allotment under such National Family Caregiver Support Program for fiscal year 2020 or a subsequent fiscal year shall report to the Assistant Secretary for the fiscal year involved the amount of funds of the total Federal and non-Federal share allotment used by the State to provide support services for caregiver support for older relative caregivers and family caregivers.
				